328 So. 2d 525 (1976)
Paul H. ZIMMER, Appellant,
v.
Jean W. ZIMMER, Appellee.
No. 75-1150.
District Court of Appeal of Florida, Fourth District.
March 19, 1976.
John L. O'Brien, of Clarke, O'Brien & Wutt, Deerfield Beach, for appellant.
Marshall G. Curran, Jr., of English, McCaughan & O'Bryan, Fort Lauderdale, for appellee.
DOWNEY, Judge.
Appellant seeks review of an order denying his petition to modify certain provisions of a property settlement agreement pertaining to alimony.
We affirm the order appealed from as to the refusal to modify the provision for payment of lump sum alimony since that character of alimony is not subject to modification pursuant to § 61.14 F.S. 1973. Gordon v. Gordon, Fla.App.3d, 1967, 204 So. 2d 734; Horne v. Horne, Fla.App. 2d, 1974, 289 So. 2d 39.
We also affirm the order appealed from as to the periodic alimony because we feel it was within the trial court's discretion *526 to determine that any non self-created financial problems appellant encountered may be only temporary. If after a more reliable period of time appellant can demonstrate that the condition persists, then he may reapply for relief.
AFFIRMED.
WALDEN, C.J., and ANDREWS, JOHN S., Associate Judge, concur.